     Case 2:20-cv-01431-KJM-DMC Document 57 Filed 11/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CALVARY CHAPEL OF UKIAH, et al.,                    No. 2:20-CV-1431-KJM-DMC
12                        Plaintiffs,
13            v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17                  Plaintiffs, who are proceeding with retained counsel, bring this civil action. In

18   light of the continued closure of the courthouses in this district to the public, the parties shall be

19   required to appear telephonically at the scheduling conference set for November 18, 2020, at

20   10:00 a.m., before the undersigned in Redding, California. Parties shall arrange their appearances

21   through CourtCall.

22                  IT IS SO ORDERED.

23   Dated: November 13, 2020
                                                             ____________________________________
24                                                           DENNIS M. COTA
25                                                           UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                         1
